       Case 4:20-cv-07683-HSG Document 33 Filed 11/23/20 Page 1 of 7



 1   DAVID I. GELFAND (pro hac vice pending)
     dgelfand@cgsh.com
 2   MARK LEDDY (pro hac vice pending)
     mleddy@cgsh.com
 3   ALEXIS LAZDA (pro hac vice pending)
     alazda@cgsh.com
 4   CLEARY GOTTLIEB STEEN & HAMILTON LLP
     2112 Pennsylvania Avenue, NW
 5   Washington, D.C. 20037
     Telephone:   202.974.1500
 6   Facsimile:   202.974.1999

 7   BONNIE LAU (SBN 246188)
     BLau@mofo.com
 8   IAN K. BAUSBACK (CA SBN 299249)
     IBausback@mofo.com
 9   MORRISON & FOERSTER LLP
     425 Market Street
10   San Francisco, California 94105-2482
     Telephone: 415.268.7000
11   Facsimile: 415.268.7522

12   Attorneys for Defendants
     COMMERCIAL METALS COMPANY;
13   CMC STEEL FABRICATORS, INC.;
     CMC STEEL US, LLC; and
14   CMC REBAR WEST

15

16                                UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                          OAKLAND DIVISION
19

20   PACIFIC STEEL GROUP,

21                         Plaintiff,
                                                       Case No. 4:20-cv-07683-HSG
22          v.
                                                      STIPULATION AND ORDER
23   COMMERCIAL METALS COMPANY;                       EXTENDING TIME TO
     CMC STEEL FABRICATORS, INC.;                     RESPOND TO COMPLAINT AND
24   CMC STEEL US, LLC; DANIELI                       BRIEFING SCHEDULE
     CORPORATION; and GERDAU
25   REINFORCING STEEL,

26                         Defendants.

27

28


     STIPULATION AND ORDER EXTENDING TIME
     CASE NO. 4:20-cv-07683-HSG
       Case 4:20-cv-07683-HSG Document 33 Filed 11/23/20 Page 2 of 7



 1                                             STIPULATION

 2          Pursuant to Civil Local Rules 6-1 and 6-2, Plaintiff Pacific Steel Group (“Plaintiff”) and

 3   Defendants Commercial Metals Company, CMC Steel Fabricators, Inc., CMC Steel US, LLC,

 4   CMC Rebar West (incorrectly named in the Complaint as “Gerdau Reinforcing Steel”), and

 5   Danieli Corporation (collectively, “Defendants”), by and through their undersigned counsel,

 6   respectfully request that the Court enter the parties’ stipulation below that extends the time for

 7   Defendants to answer or otherwise respond to Plaintiff’s Complaint (“Complaint”) (ECF No. 1)

 8   and sets a briefing schedule in connection with any motion to dismiss.

 9          WHEREAS, Plaintiff filed the Complaint in this action on October 30, 2020 and served

10   Defendants with the Complaint on November 3, 2020;

11          WHEREAS, Defendants’ current deadline to answer or otherwise respond to the

12   Complaint is November 24, 2020;

13          WHEREAS, Plaintiff has agreed to extend the deadline for Defendants to answer or

14   otherwise respond to the Complaint until December 31, 2020;

15          WHEREAS, Defendants have agreed to extend Plaintiff’s deadline to file an opposition to

16   any motion(s) to dismiss until January 28, 2021;

17          WHEREAS, Plaintiff has agreed to extend Defendants’ deadline to file reply brief(s) until

18   February 11, 2021;

19          WHEREAS, this extension will not alter the date of any event or deadline already fixed by

20   Court order;

21          WHEREAS, the parties believe that the interests of judicial economy and efficiency will

22   be served by extending the time for Defendants to answer or otherwise respond to the Complaint

23   and extending the briefing schedule for any motion(s) to dismiss, as set forth in the supporting

24   Declaration of Bonnie Lau filed concurrently herewith;

25          THEREFORE, IT IS HEREBY AGREED AND STIPULATED, that:

26              1. The deadline for Defendants to answer or otherwise respond to Plaintiff’s

27                  Complaint shall be extended until December 31, 2020;

28              2. The deadline for Plaintiff to file an opposition to any motion(s) to dismiss filed by

     STIPULATION AND ORDER EXTENDING TIME                                                            1
     CASE NO. 4:20-cv-07683-HSG
       Case 4:20-cv-07683-HSG Document 33 Filed 11/23/20 Page 3 of 7



 1                 any Defendant shall be extended by 14 days, until January 28, 2021;

 2              3. The deadline for Defendants to file reply brief(s) shall be extended by 7 days, until

 3                 February 11, 2021; and

 4              4. The parties will seek to set the hearing on any motion(s) to dismiss at the Court’s

 5                 earliest convenience.

 6          IT IS SO STIPULATED.

 7

 8   Dated: November 18, 2020                 By:    /s/ Bonnie Lau
                                                     Bonnie Lau
 9
                                                     Bonnie Lau
10                                                   Ian Bausback
                                                     MORRISON & FOERSTER LLP
11                                                   425 Market Street
                                                     San Francisco, California 94105-2482
12                                                   Telephone: 415.268.7000
                                                     Facsimile: 415.268.7522
13                                                   Email: blau@mofo.com
                                                     Email: Ibausback@mofo.com
14
                                                     David L. Gelfand (pro hac vice pending)
15                                                   Mark Leddy (pro hac vice pending)
                                                     Alexis Lazda (pro hac vice pending)
16                                                   CLEARY GOTTLIEB STEEN &
                                                     HAMILTON LLP
17                                                   2112 Pennsylvania Avenue, NW
                                                     Washington, D.C. 20037
18                                                   Telephone: 202.974.1500
                                                     Facsimile: 202.974.1999
19                                                   Email: dgelfand@cgsh.com
                                                     Email: mleddy@cgsh.com
20                                                   Email: alazda@cgsh.com
21                                                   Attorneys for Defendants
                                                     COMMERCIAL METALS COMPANY; CMC
22                                                   STEEL FABRICATORS, INC.; CMC STEEL US,
                                                     LLC; and CMC REBAR WEST
23

24

25

26

27

28

     STIPULATION AND ORDER EXTENDING TIME                                                         2
     CASE NO. 4:20-cv-07683-HSG
       Case 4:20-cv-07683-HSG Document 33 Filed 11/23/20 Page 4 of 7



 1   Dated: November 18, 2020               FARELLA BRAUN + MARTEL LLP

 2

 3                                          By:    /s/ Christopher C. Wheeler
                                                  Christopher C. Wheeler
 4
                                                  Christopher C. Wheeler
 5                                                FARELLA BRAUN + MARTEL LLP
                                                  235 Montgomery Street, 17th Floor
 6                                                San Francisco, CA 94104
                                                  Telephone: (415) 954-4400
 7                                                Facsimile: (415) 954-4480
                                                  Email: cwheeler@fbm.com
 8
                                                  Benjamin D. Brown
 9                                                Daniel A. Small (pro hac vice pending)
                                                  COHEN MILSTEIN SELLERS & TOLL, PLLC
10                                                1100 New York Ave., N.W., Suite 500,
                                                  East Tower
11                                                Washington, D.C. 20005
                                                  Telephone: (202) 408-4600
12                                                Facsimile: (202) 408-4699
                                                  Email: bbrown@cohenmilstein.com
13                                                Email: dsmall@cohenmilstein.com

14                                                Matthew W. Ruan
                                                  COHEN MILSTEIN SELLERS & TOLL, PLLC
15                                                88 Pine St., Ste 1400
                                                  New York, NY 10005
16                                                Telephone: (212) 838-7797
                                                  Facsimile: (212) 838-7745
17                                                Email: mruan@cohenmilstein.com

18                                                Attorneys for Plaintiff
                                                  PACIFIC STEEL GROUP
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER EXTENDING TIME                                             3
     CASE NO. 4:20-cv-07683-HSG
       Case 4:20-cv-07683-HSG Document 33 Filed 11/23/20 Page 5 of 7



 1   Dated: November 18, 2020               DLA PIPER LLP

 2

 3                                          By: /s/JRKQ Hamill
                                                John Hamill
 4
                                                John Hamill (pro hac vice pending)
 5                                              Michael Pullos (pro hac vice pending)
                                                DLA PIPER LLP
 6                                              444 West Lake Street, Suite 900
                                                Chicago, Illinois 60606-0089
 7                                              Telephone: (312) 368-7036
                                                Facsimile: (312) 251-5809
 8                                              Email: john.hamill@dlapiper.com
                                                Email: michael.pullos@dlapiper.com
 9
                                                Lisa Tenorio-Kutzkey
10                                              Mandy Chan
                                                Elizabeth C. Callahan
11                                              DLA PIPER LLP
                                                555 Mission St #2400
12                                              San Francisco, CA 94105
                                                Telephone: (415) 836-2500
13                                              Facsimile: (415) 836-2501
                                                Email: lisa.tenorio@dlapiper.com
14                                              Email: mandy.chan@dlapiper.com
                                                Email:elizabeth.callahan@dlapiper.com
15
                                                Attorneys for Defendant
16                                              DANIELI CORPORATION

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER EXTENDING TIME                                               4
     CASE NO. 4:20-cv-07683-HSG
       Case 4:20-cv-07683-HSG Document 33 Filed 11/23/20 Page 6 of 7



 1                                          ECF ATTESTATION

 2          I, Bonnie Lau, am the ECF User whose ID and password are being used to file this

 3   STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO

 4   COMPLAINT AND BRIEFING SCHEDULE. In accordance with Civil Local Rule 5-1,

 5   concurrence in the filing of this document has been obtained from each of the other signatories,

 6   and I shall maintain records to support this concurrence for subsequent production for the Court if

 7   so ordered or for inspection upon request by a party.

 8

 9
     Dated: November 18, 2020                     MORRISON & FOERSTER LLP
10

11
                                                  By: __/s/ Bonnie Lau_____________
12
                                                         Bonnie Lau
13
                                                             Attorneys for Defendants
14                                                           COMMERCIAL METALS COMPANY;
                                                             CMC STEEL FABRICATORS, INC.;
15                                                           CMC STEEL US, LLC; and
                                                             CMC REBAR WEST
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER EXTENDING TIME                                                         5
     CASE NO. 4:20-cv-07683-HSG
       Case 4:20-cv-07683-HSG Document 33 Filed 11/23/20 Page 7 of 7



 1                                           ORDER

 2          PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS SO

 3   ORDERED.

 4   Dated: 11/23/2020                  ______________________________________________
                                                   United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER EXTENDING TIME                                                6
     CASE NO. 4:20-cv-07683-HSG
